 TROY'S RESTAURANTTroyHaney and Hugh Haney,a Partnership, d/b/aTroy'sRestaurantandCindyNealyRippy.Case 25-CA-1512613 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 2 August 1983 the National Labor RelationsBoard issued its unpublished Order in the above-entitledproceeding,directingTroyHaney andHugh Haney, a Partnership,d/b/a Troy'sRestau-rant,among other actions, to make whole employ-ee Cindy Nealy'for any lossof pay shemay havesuffered by reason of its discrimination against her.The UnitedStatesCourt of Appealsfor the Sev-enth Circuit enforced the Board'sOrder 22 March1984.2Acontroversy having arisen over theamountof backpaydue under the Board'sOrder,the Regional Director for Region 25 on 4 October1984 issued a backpay specification and notice ofhearing,alleging the amount of backpay due andnotifying theRespondent that it should file atimely answer. The Respondent failed to file ananswer.On 13 November 1984 counsel for the GeneralCounsel filed a Motion for Summary Judgment. On20 November 1984 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Causewhy theGeneral Counsel'smotionshould not be granted.The Respondent filed no re-sponse.The allegations in the motion are thereforeundisputed.1Cindy Nealy changed her name to Cindy Nealy Rippy after theBoard issueditsOrder2No 83-3220 (Mar 22, 1984)45On the entire record the Board makes the fol-lowingRuling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within15 days from the service of the specification theBoard may find the specification to be true.The backpay specification states that the Re-spondent shall file an answer within 15 days fromthe date of the specification, and that if the answerfalls to deny the specification's allegations in themanner required under the Board's Rules and Reg-ulations, and the failure to do so is not adequatelyexplained, the allegations shall be deemed to betrue.Absent any explanation for the Respondent's fail-ure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.Accordingly, the Board concludes that the netbackpay due the discriminatee, Cindy Nealy Rippy,isas stated in the computations of the backpayspecification, and orders the Respondent to pay herthat amount.ORDERThe National Labor Relations Board orders thatthe Respondent, Troy Haney and Hugh Haney, aPartnership, d/b/a Troy's Restaurant, Indianapolis,Indiana, its officers, agents, successors, and assigns,make whole Cindy Nealy Rippy, by paying her$2,481.19, plus interest computed in the mannerprescribed inFlorida Steel Corp.,231NLRB 651(1977),3 and accrued to the date of payment, minustax withholdings required by law.3 See generally IsisPlumbing Co,138 NLRB 716 (1962)274 NLRB No. 9